Citation Nr: 0903470	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, due to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, 
secondary to diabetes mellitus, Type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION
The veteran served on active duty from September 1965 to 
February 1968. 

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Board notes that the veteran was scheduled for a Travel 
Board hearing before a Veteran's Law Judge.  However, the 
veteran failed to appear for his hearing.  There has been no 
motion to reschedule so the Board may now proceed to decision 
on the certified issues.  


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam, and his service in 
Korea was prior to the period recognized by the Department of 
Defense as the time Agent Orange was used in Korea.

2.  The veteran's current 

CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION




ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


